Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brooks James Terrell appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Terrell, No. 7:99-cr-00610-HMH-1 (D.S.C. Mar. 16, 2010). We dispense with oral argument because *328the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.